December 3, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                  INDEPENDENCIA DE LA CRUZ, Appellant

NO. 14-15-00520-CV                           V.

                HOUSTON COMMUNITY COLLEGE, Appellee
                   ________________________________

     Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on May 15, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.